Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed August 12, 2020, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document, each non-patent literature publication or that portion which caused it to be listed, and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Non-Patent Literature Document, Cite No. 10 is not provided, therefore, it has not been considered as to the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao U.S. PGPub 2017/0110893 A1 (hereinafter Cao).
Regarding Claim 16, Cao teaches a balancing circuit (Cao, Fig. 2; Para. [0015], Lines 1-3), comprising an RLC series circuit (Cao, Fig. 2; “L1”, “R1” and “C3”; Para. [0018], Lines 1-16), a switch circuit (Cao, Fig. 2; “M1”, “M2”, “M3” and “M4”; Para. [0016], Lines 1-6), and a control circuit (Cao, Not specifically detailed in the description of the invention; but inherent as 
Regarding Claim 17, The Cao reference discloses the claimed invention as stated above in claim 16.  Furthermore, Cao teaches wherein the control circuit is further configured to control the switch circuit to make frequency of input voltage of the RLC series circuit be equal to resonant frequency of the RLC series circuit (Cao, Para. [0019], Lines 1-13). 
Regarding Claim 18, The Cao reference discloses the claimed invention as stated above in claim 16.  Furthermore, Cao teaches wherein the switch circuit comprises a first switch transistor (Cao, Fig. 2; “M1”; Para. [0016], Lines 1-6), a second switch transistor (Cao, Fig. 2; “M2”; Para. [0016], Lines 1-6), a third switch transistor (Cao, Fig. 2; “M3”; Para. [0016], Lines 1-6), and a fourth switch transistor (Cao, Fig. 2; “M4”; Para. [0016], Lines 1-6), the first switch transistor having a first connected end coupled with a positive electrode of the first cell (Cao, Fig. 2, Where bat 1 is connected to M1.) and a second connected end coupled with a first connected end of the second switch transistor (Cao, Fig. 2, Where M1 is connected to M2.), the  
Regarding Claim 19, The Cao reference discloses the claimed invention as stated above in claims 18/16.  Furthermore, Cao teaches wherein the second connected end of the second switch transistor is further coupled with the negative electrode of the first cell (Cao, Fig. 2, Where M2 is connected to bat1.), and components of the RLC series circuit are coupled in series between the second connected end of the first switch transistor and the second connected end of the third switch transistor (Cao, Fig. 2, Where  the series circuit of “L1”, “R1” and “C3” are connected between switches M1/M2 and M3/M4.). 
Regarding Claim 20, The Cao reference discloses the claimed invention as stated above in claims 18/16.  Furthermore, Cao teaches wherein at least part of components of the RLC series circuit are coupled in series between the second connected end of the second switch transistor and the negative electrode of the first cell (Cao, Fig. 2; Para. [0018], Lines 1-16, “parasitic inductors” and “parasitic resistors”), and components of the RLC series circuit, other than those coupled in series between the second connected end of the second switch transistor and the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. U.S. PGPub 2013/0002016 A1 (hereinafter Furukawa) in view of Gibbs et al. U.S. PGPub 2013/0026989 A1 (hereinafter Gibbs) and Cao U.S. PGPub 2017/0110893 A1 (hereinafter Cao).
Regarding Claim 1, Furukawa teaches a battery management circuit (Furukawa, Fig. 1, Element 10; Para. [0033], Lines 1-10, “module”, Para. [0044], Lines 1-11, and Para. [0055], Lines 1-6), comprising a first charging channel (Furukawa, Figs. 1 and 6, Element “OL”; Para. [0056], Lines 13-19, Where the vehicle is connected to the “Plug-in Charger” via line “OL” as illustrated, but not described in detail.), a balancing circuit (Furukawa, Fig. 1, Element 13, “Equalizing Circuit”; Para. [0055], Lines 1-6), and a communication circuit (Furukawa, Fig. 1, Element 16, “Communication Interface Unit”; Para. [0047], Lines 1-5), wherein at least one of charging voltage and charging current is received from a power supply device (Furukawa, Fig. 6, “Plug-in Charger”, and Fig. 11, “Charging Power Supply CP”; Para. [0056], Lines 1-16, Para. [0068], Lines 24-28, Para. [0045], Lines 1-5, and Para. [0042], Lines 1-19. Where charging 
Gibbs, however, teaches the communication circuit is configured to communicate with the power supply device to make magnitude of at least one of the charging voltage and the charging current received from the power supply device match a present charging stage of the battery (Gibbs, Fig. 1; Para. [0016], Lines 1-28).
It would have been obvious to a person having ordinary skill in the art to understand that although Furukawa is silent as to if or what type of communication is taking place between the external power supply and the vehicle battery management system, Furukawa would inherently incorporate some type of conventional communication commonly understood in the art.  The communication taught by Gibbs, for communicating between the external power supply and the 
The combined teaching of references Furukawa and Gibbs does not explicitly teach the details of the balancing/equalization circuitry.
Cao, however, teaches the balancing circuit (Cao, Fig. 2; Para. [0015], Lines 1-3) comprises an RLC series circuit (Cao, Fig. 2; “L1”, “R1” and “C3”; Para. [0018], Lines 1-16), a switch circuit (Cao, Fig. 2; “M1”, “M2”, “M3” and “M4”; Para. [0016], Lines 1-6), and a control circuit (Cao, Obvious, but not specifically detailed in the description of the invention; implied in claim 1 as “configured to control charging”), the switch circuit has one end coupled with the first cell and the second cell (Cao, Fig. 2, Where bat 1 and bat 2 are connected between switches M2 and M3.) and another end coupled with the RLC series circuit (Cao, Fig. 2, Where  the series circuit of “L1”, “R1” and “C3” are connected between switches M1/M2 and M3/M4.), and the switch circuit having a control end coupled with the control circuit (Cao, Obvious, but not specifically detailed in the description of the invention; implied in claim 1 as “configured to control charging”), and the control circuit is configured to control the switch circuit to make the first cell (Cao, Fig. 3A, “bat1”; Para. [0021], Lines 1-14) and the second cell (Cao, Fig. 3B, “bat2”; Para. [0022], Lines 1-10) alternately form a closed loop with the RLC series circuit to provide input voltage for the RLC series circuit, when the voltage of the first cell and the voltage of the second cell are unbalanced (Cao, Fig. 4; Para. [0025]). 

Regarding Claim 2, The combined teaching of the Furukawa, Gibbs and Cao references discloses the claimed invention as stated above in claim 1.  Furthermore, Cao teaches wherein the control circuit is further configured to control the switch circuit to make frequency of input voltage of the RLC series circuit be equal to resonant frequency of the RLC series circuit (Cao, Para. [0019], Lines 1-13). 
It would have been obvious to a person having ordinary skill in the art to understand that although Furukawa is silent as to the details of the equalization/balancing circuit, Furukawa would inherently incorporate some type of conventional balancing circuitry commonly understood in the art.  The balancing circuitry taught by Cao, for balancing the voltage between the cells, teaches one of the many conventional balancing circuits utilized in the art during charging/balancing a vehicle battery.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Cao, to balance the voltage between the cells within the battery management system of Furukawa.
Regarding Claim 3, The combined teaching of the Furukawa, Gibbs and Cao references discloses the claimed invention as stated above in claim 1.  Furthermore, Cao teaches wherein the switch circuit comprises a first switch transistor (Cao, Fig. 2; “M1”; Para. [0016], Lines 1-6), a second switch transistor (Cao, Fig. 2; “M2”; Para. [0016], Lines 1-6), a third switch transistor (Cao, Fig. 2; “M3”; Para. [0016], Lines 1-6), and a fourth switch transistor (Cao, Fig. 2; “M4”; Para. [0016], Lines 1-6), the first switch transistor having a first connected end coupled with a positive electrode of the first cell (Cao, Fig. 2, Where bat 1 is connected to M1.) and a second connected end coupled with a first connected end of the second switch transistor (Cao, Fig. 2, Where M1 is connected to M2.), the second switch transistor having a second connected end coupled with a first connected end of the third switch transistor (Cao, Fig. 2, Where M2 is connected to M3.), the third switch transistor having a second connected end coupled with a first connected end of the fourth switch transistor (Cao, Fig. 2, Where M3 is connected to M4.), the fourth switch transistor having a second connected end coupled with a negative electrode of the second cell (Cao, Fig. 2, Where M4 is connected to bat2.), the second cell having a positive electrode coupled with a negative electrode of the first cell (Cao, Fig. 2, Where bat1 is connected to bat2.), and the first switch transistor, the second switch transistor, the third switch transistor, and the fourth switch transistor each having a control end coupled with the control circuit (Cao, Fig. 2, Where  the series circuit of “L1”, “R1” and “C3”, i.e. the control circuit, are connected between switches M1/M2 and M3/M4.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Furukawa is silent as to the details of the equalization/balancing circuit, Furukawa would inherently incorporate some type of conventional balancing circuitry commonly understood in the art.  The balancing circuitry taught by Cao, for balancing the voltage between  
Regarding Claim 4, The combined teaching of the Furukawa, Gibbs and Cao references discloses the claimed invention as stated above in claims 3/1.  Furthermore, Cao teaches wherein the second connected end of the second switch transistor is further coupled with the negative electrode of the first cell (Cao, Fig. 2, Where M2 is connected to bat1.), and components of the RLC series circuit are coupled in series between the second connected end of the first switch transistor and the second connected end of the third switch transistor (Cao, Fig. 2, Where  the series circuit of “L1”, “R1” and “C3” are connected between switches M1/M2 and M3/M4.).
It would have been obvious to a person having ordinary skill in the art to understand that although Furukawa is silent as to the details of the equalization/balancing circuit, Furukawa would inherently incorporate some type of conventional balancing circuitry commonly understood in the art.  The balancing circuitry taught by Cao, for balancing the voltage between the cells, teaches one of the many conventional balancing circuits utilized in the art during charging/balancing a vehicle battery.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Cao, to balance the voltage between the cells within the battery management system of Furukawa. 
Regarding Claim 5, The combined teaching of the Furukawa, Gibbs and Cao references discloses the claimed invention as stated above in claims 3/1.  Furthermore, Cao teaches wherein 
It would have been obvious to a person having ordinary skill in the art to understand that although Furukawa is silent as to the details of the equalization/balancing circuit, Furukawa would inherently incorporate some type of conventional balancing circuitry commonly understood in the art.  The balancing circuitry taught by Cao, for balancing the voltage between the cells, teaches one of the many conventional balancing circuits utilized in the art during charging/balancing a vehicle battery.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Cao, to balance the voltage between the cells within the battery management system of Furukawa. 
Regarding Claim 6, The combined teaching of the Furukawa, Gibbs and Cao references discloses the claimed invention as stated above in claims 3/1.  Furthermore, Cao teaches wherein the voltage of the first cell and the voltage of the second cell are unbalanced and the voltage of the first cell is higher than the voltage of the second cell (Cao, Fig. 4; Para. [0025], Lines 1-8), and the control circuit is further configured to control the first switch transistor (Cao, Fig. 2; “M1”) and the third switch transistor (Cao, Fig. 2; “M3”) to an on-state from time t0 to time t1 
It would have been obvious to a person having ordinary skill in the art to understand that although Furukawa is silent as to the details of the equalization/balancing circuit, Furukawa would inherently incorporate some type of conventional balancing circuitry commonly understood in the art.  The balancing circuitry taught by Cao, for balancing the voltage between the cells, teaches one of the many conventional balancing circuits utilized in the art during  
Regarding Claim 7, The combined teaching of the Furukawa, Gibbs and Cao references discloses the claimed invention as stated above in claims 3/1.  Furthermore, Cao teaches wherein the voltage of the first cell and the voltage of the second cell are unbalanced and the voltage of the second cell is higher than the voltage of the first cell (Cao, Fig. 4; Para. [0025], Lines 1-8. Cao gives a particular example where the voltage of the first battery is higher than the voltage of the second battery, but does not take the time to explain the switching configuration since it would be obvious to a person of ordinary skill in the art.), and the control circuit is further configured to control the second switch transistor (Cao, Fig. 2; “M2”) and the fourth switch transistor (Cao, Fig. 2; “M4”) to an on-state from time t0 to time t1 (Cao, Fig. 2; Para. [0025], Line 12. Where t0 is the time when the switches are turned on.) and control the first switch transistor (Cao, Fig. 2; “M1”) and the third switch transistor (Cao, Fig. 2; “M3”) to an off-state from time t0 to time t1 (Cao, Fig. 3B; Para. [0021], Lines 4-9. Where t0 is the time when the M2 and M4 switches are turned on.), time t0 representing a start time of a work period of the control circuit, control the first switch transistor, the second switch transistor, the third switch transistor, and the fourth switch transistor to the off-state from time t1 to time t2 (Cao, Fig. 4; Para. [0019], Lines 8-16. Where t1 is the time when the switches are transitioning to the opposite state at zero crossing.), a time period from time t1 to time t2 representing a preset first dead time (Cao, At zero crossing.), control the first switch transistor (Cao, Fig. 2; “M1”) and the third switch transistor (Cao, Fig. 2; “M3”) to the on-state from time the t2 to time t3 (Cao, Fig. 2; Para. 
It would have been obvious to a person having ordinary skill in the art to understand that although Furukawa is silent as to the details of the equalization/balancing circuit, Furukawa would inherently incorporate some type of conventional balancing circuitry commonly understood in the art.  The balancing circuitry taught by Cao, for balancing the voltage between the cells, teaches one of the many conventional balancing circuits utilized in the art during charging/balancing a vehicle battery.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Cao, to balance the voltage between the cells within the battery management system of Furukawa.
Regarding Claim 9, Furukawa teaches a device to be charged (Furukawa, Fig. 1, Element 10; Para. [0033], Lines 1-10, “module”, Para. [0044], Lines 1-11, and Para. [0055], Lines 1-6), comprising a battery (Furukawa, Figs. 1 and 6, Element 11; Para. [0033], Lines 1-2), comprising a first cell and a second cell coupled in series (Furukawa, Fig. 1, Elements 11; Para. [0033], Lines 1-2), a first charging channel (Furukawa, Figs. 1 and 6, Element “OL”; Para. [0056], Lines 13-19, Where the vehicle is connected to the “Plug-in Charger” via line “OL” as illustrated, but not described in detail.), through which at least one of charging voltage and 
Gibbs, however, teaches the communication circuit being configured to communicate with the power supply device to make magnitude of at least one of the charging voltage and the charging current received from the power supply device match a present charging stage of the battery (Gibbs, Fig. 1; Para. [0016], Lines 1-28).
It would have been obvious to a person having ordinary skill in the art to understand that although Furukawa is silent as to if or what type of communication is taking place between the 
The combined teaching of references Furukawa and Gibbs does not explicitly teach the details of the balancing/equalization circuitry.
Cao, however, teaches the balancing circuit (Cao, Fig. 2; Para. [0015], Lines 1-3) comprising an RLC series circuit (Cao, Fig. 2; “L1”, “R1” and “C3”; Para. [0018], Lines 1-16), a switch circuit (Cao, Fig. 2; “M1”, “M2”, “M3” and “M4”; Para. [0016], Lines 1-6), and a control circuit (Cao, Obvious, but not specifically detailed in the description of the invention; implied in claim 1 as “configured to control charging”), the switch circuit having one end coupled with the first cell and the second cell (Cao, Fig. 2, Where bat 1 and bat 2 are connected between switches M2 and M3.) and another end coupled with the RLC series circuit (Cao, Fig. 2, Where  the series circuit of “L1”, “R1” and “C3” are connected between switches M1/M2 and M3/M4.), and the switch circuit having a control end coupled with the control circuit (Cao, Obvious, but not specifically detailed in the description of the invention; implied in claim 1 as “configured to control charging”), and the control circuit being configured to control the switch circuit to make the first cell (Cao, Fig. 3A, “bat1”; Para. [0021], Lines 1-14) and the second cell (Cao, Fig. 3B, “bat2”; Para. [0022], Lines 1-10) alternately form a closed loop with the RLC series circuit to 
It would have been obvious to a person having ordinary skill in the art to understand that although Furukawa is silent as to the details of the equalization/balancing circuit, Furukawa would inherently incorporate some type of conventional balancing circuitry commonly understood in the art.  The balancing circuitry taught by Cao, for balancing the voltage between the cells, teaches one of the many conventional balancing circuits utilized in the art during charging/balancing a vehicle battery.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Cao, to balance the voltage between the cells within the battery management system of Furukawa.
Regarding Claim 10, The combined teaching of the Furukawa, Gibbs and Cao references discloses the claimed invention as stated above in claim 9.  Furthermore, Cao teaches wherein the control circuit is further configured to control the switch circuit to make frequency of input voltage of the RLC series circuit be equal to resonant frequency of the RLC series circuit (Cao, Para. [0019], Lines 1-13). 
It would have been obvious to a person having ordinary skill in the art to understand that although Furukawa is silent as to the details of the equalization/balancing circuit, Furukawa would inherently incorporate some type of conventional balancing circuitry commonly understood in the art.  The balancing circuitry taught by Cao, for balancing the voltage between the cells, teaches one of the many conventional balancing circuits utilized in the art during charging/balancing a vehicle battery.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as 
Regarding Claim 11, The combined teaching of the Furukawa, Gibbs and Cao references discloses the claimed invention as stated above in claim 9.  Furthermore, Cao teaches wherein the switch circuit comprises a first switch transistor (Cao, Fig. 2; “M1”; Para. [0016], Lines 1-6), a second switch transistor (Cao, Fig. 2; “M2”; Para. [0016], Lines 1-6), a third switch transistor (Cao, Fig. 2; “M3”; Para. [0016], Lines 1-6), and a fourth switch transistor (Cao, Fig. 2; “M4”; Para. [0016], Lines 1-6), the first switch transistor having a first connected end coupled with a positive electrode of the first cell (Cao, Fig. 2, Where bat 1 is connected to M1.) and a second connected end coupled with a first connected end of the second switch transistor (Cao, Fig. 2, Where M1 is connected to M2.), the second switch transistor having a second connected end coupled with a first connected end of the third switch transistor (Cao, Fig. 2, Where M2 is connected to M3.), the third switch transistor having a second connected end coupled with a first connected end of the fourth switch transistor (Cao, Fig. 2, Where M3 is connected to M4.), the fourth switch transistor having a second connected end coupled with a negative electrode of the second cell (Cao, Fig. 2, Where M4 is connected to bat2.), the second cell comprises a positive electrode coupled with a negative electrode of the first cell (Cao, Fig. 2, Where bat1 is connected to bat2.), and the first switch transistor, the second switch transistor, the third switch transistor, and the fourth switch transistor each having a control end coupled with the control circuit (Cao, Fig. 2, Where  the series circuit of “L1”, “R1” and “C3”, i.e. the control circuit, are connected between switches M1/M2 and M3/M4.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Furukawa is silent as to the details of the equalization/balancing circuit, Furukawa 
Regarding Claim 12, The combined teaching of the Furukawa, Gibbs and Cao references discloses the claimed invention as stated above in claims 11/9.  Furthermore, Cao teaches wherein the second connected end of the second switch transistor is further coupled with the negative electrode of the first cell (Cao, Fig. 2, Where M2 is connected to bat1.), and components of the RLC series circuit are coupled in series between the second connected end of the first switch transistor and the second connected end of the third switch transistor (Cao, Fig. 2, Where  the series circuit of “L1”, “R1” and “C3” are connected between switches M1/M2 and M3/M4.).
It would have been obvious to a person having ordinary skill in the art to understand that although Furukawa is silent as to the details of the equalization/balancing circuit, Furukawa would inherently incorporate some type of conventional balancing circuitry commonly understood in the art.  The balancing circuitry taught by Cao, for balancing the voltage between the cells, teaches one of the many conventional balancing circuits utilized in the art during charging/balancing a vehicle battery.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as 
Regarding Claim 13, The combined teaching of the Furukawa, Gibbs and Cao references discloses the claimed invention as stated above in claims 11/9.  Furthermore, Cao teaches wherein at least part of components of the RLC series circuit are coupled in series between the second connected end of the second switch transistor and the negative electrode of the first cell (Cao, Fig. 2; Para. [0018], Lines 1-16, “parasitic inductors” and “parasitic resistors”), and components of the RLC series circuit, other than those coupled in series between the second connected end of the second switch transistor and the negative electrode of the first cell, are coupled in series between the second connected end of the first switch transistor (Cao, Fig. 2; “M1”) and the second connected end of the third switch transistor (Cao, Fig. 2; “M3”. Where the series circuit of “L1”, “R1” and “C3” are connected between switches M1/M2 and M3/M4.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Furukawa is silent as to the details of the equalization/balancing circuit, Furukawa would inherently incorporate some type of conventional balancing circuitry commonly understood in the art.  The balancing circuitry taught by Cao, for balancing the voltage between the cells, teaches one of the many conventional balancing circuits utilized in the art during charging/balancing a vehicle battery.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Cao, to balance the voltage between the cells within the battery management system of Furukawa.
Regarding Claim 14, The combined teaching of the Furukawa, Gibbs and Cao references discloses the claimed invention as stated above in claims 11/9.  Furthermore, Cao teaches wherein the voltage of the first cell and the voltage of the second cell are unbalanced and the voltage of the first cell is higher than the voltage of the second cell (Cao, Fig. 4; Para. [0025], Lines 1-8), and the control circuit is further configured to control the first switch transistor (Cao, Fig. 2; “M1”) and the third switch transistor (Cao, Fig. 2; “M3”) to an on-state from time t0 to time t1 (Cao, Fig. 2; Para. [0025], Lines 8-9. Where t0 is the time when the switches are turned on.) and control the second switch transistor (Cao, Fig. 2; “M2”) and the fourth switch transistor (Cao, Fig. 2; “M4”) to an off-state from time t0 to time t1 (Cao, Fig. 3A; Para. [0021], Lines 4-9. Where t0 is the time when the M1 and M3 switches are turned on.), time t0 representing a start time of a work period of the control circuit, control the first switch transistor, the second switch transistor, the third switch transistor, and the fourth switch transistor to the off-state from time t1 to time t2 (Cao, Fig. 4; Para. [0019], Lines 8-16. Where t1 is the time when the switches are transitioning to the opposite state at zero crossing.), and a time period from time t1 to time t2 representing a preset first dead time (Cao, At zero crossing.), control the second switch transistor (Cao, Fig. 2; “M2”) and the fourth switch transistor (Cao, Fig. 2; “M4”) to the on-state from time t2 to time t3 (Cao, Fig. 2; Para. [0025], Line 12. Where t2 is the time when the switches are turned on.) and control the first switch transistor (Cao, Fig. 2; “M1”) and the third switch transistor (Cao, Fig. 2; “M3”) to the off-state from time t2 to time t3 (Cao, Fig. 3B; Para. [0021], Lines 4-9. Where t2 is the time when the M2 and M4 switches are turned on.), and control the first switch transistor, the second switch transistor, the third switch transistor, and the fourth switch transistor to the off-state from time t3 to time t4, time t4 representing an end time of the 
It would have been obvious to a person having ordinary skill in the art to understand that although Furukawa is silent as to the details of the equalization/balancing circuit, Furukawa would inherently incorporate some type of conventional balancing circuitry commonly understood in the art.  The balancing circuitry taught by Cao, for balancing the voltage between the cells, teaches one of the many conventional balancing circuits utilized in the art during charging/balancing a vehicle battery.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Cao, to balance the voltage between the cells within the battery management system of Furukawa.
Regarding Claim 15, The combined teaching of the Furukawa, Gibbs and Cao references discloses the claimed invention as stated above in claims 11/9.  Furthermore, Cao teaches wherein the voltage of the first cell and the voltage of the second cell are unbalanced and the voltage of the second cell is higher than the voltage of the first cell (Cao, Fig. 4; Para. [0025], Lines 1-8. Cao gives a particular example where the voltage of the first battery is higher than the voltage of the second battery, but does not take the time to explain the switching configuration since it would be obvious to a person of ordinary skill in the art.), and the control circuit is further configured to control the second switch transistor (Cao, Fig. 2; “M2”) and the fourth switch transistor (Cao, Fig. 2; “M4”) to an on-state from time t0 to time t1 (Cao, Fig. 2; Para. [0025], Line 12. Where t0 is the time when the switches are turned on.) and control the first switch transistor (Cao, Fig. 2; “M1”) and the third switch transistor (Cao, Fig. 2; “M3”) to an off-state from time t0 to time t1 (Cao, Fig. 3B; Para. [0021], Lines 4-9. Where t0 is the time 
It would have been obvious to a person having ordinary skill in the art to understand that although Furukawa is silent as to the details of the equalization/balancing circuit, Furukawa would inherently incorporate some type of conventional balancing circuitry commonly understood in the art.  The balancing circuitry taught by Cao, for balancing the voltage between the cells, teaches one of the many conventional balancing circuits utilized in the art during charging/balancing a vehicle battery.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Cao, to balance the voltage between the cells within the battery management system of Furukawa. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. U.S. PGPub 2013/0002016 A1 (hereinafter Furukawa) in view of Gibbs et al. U.S. PGPub 2013/0026989 A1 (hereinafter Gibbs) and Cao U.S. PGPub 2017/0110893 A1 (hereinafter Cao) as applied to claim 1 above, and further in view of Jones et al. U.S. PGPub 2012/0019190 A1 (hereinafter Jones). 
Regarding Claim 8, The combined teaching of the Furukawa, Gibbs and Cao references discloses the claimed invention as stated above in claim 1, but does not teach a boost circuit.
Jones, however, teaches further comprising a second charging channel provided with a boost circuit (Jones, Fig. 1, Element 18, “Buck-Boost Converter”; Para. [0048]), wherein the boost circuit is configured to receive initial voltage from the power supply device (Jones, Fig. 1, Element 12; Para. [0048], Lines 1-18) and increase the initial voltage to a target voltage to charge the battery according to the target voltage, when the power supply device charges the battery through the second charging channel, wherein the initial voltage is lower than total voltage of the battery and the target voltage is higher than the total voltage of the battery (Jones, Para. [0044], Lines 15-17). 
It would have been obvious to a person having ordinary skill in the art to understand that although Furukawa is silent as to if a boost circuit would be required to boost the incoming voltage, Furukawa would inherently incorporate some type of conventional buck-boost circuitry commonly understood in the art.  The buck-boost circuitry taught by Jones, for adjusting the output charging voltage, teaches one of the many conventional battery charging systems utilized in the art during charging a battery to assure the charging is done efficiently and safely.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura et al. U.S. PGPub 2016/0233556 teaches a battery management system with an RLC balancing circuit.
Hoff U.S. PGPub 2008/0309286 teaches a battery charger with integrated cell balancing.
Stauth et al. U.S. Patent 8,390,147 teaches equalizing voltages using RLC balancing circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JERRY D ROBBINS/            Examiner, Art Unit 2859